Case: 22-2009    Document: 16     Page: 1   Filed: 11/04/2022




          NOTE: This disposition is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   CHASE M. LENTZ,
                      Petitioner

                             v.

         DEPARTMENT OF THE INTERIOR,
                    Respondent
              ______________________

                        2022-2009
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-1221-15-0688-W-1.
                 ______________________

                Decided: November 4, 2022
                 ______________________

    CHASE M. LENTZ, Fresno, CA, pro se.

     JOSHUA W. MOORE, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by REGINALD
 T. BLADES, JR., BRIAN M. BOYNTON, PATRICIA M.
 MCCARTHY.
                   ______________________

    Before DYK, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
Case: 22-2009    Document: 16     Page: 2    Filed: 11/04/2022




 2                                          LENTZ V. INTERIOR



     Chase M. Lentz was employed as a botanist by the Bu-
 reau of Land Management (BLM), which is a component of
 the Department of the Interior. After he resigned his posi-
 tion, he filed an individual-right-of-action appeal with the
 Merit Systems Protection Board under the Whistleblower
 Enhanced Protection Act (WEPA), 5 U.S.C. §§ 1214(a),
 2302(b)(8), complaining, as relevant here, that Interior had
 retaliated against him for making disclosures protected by
 WEPA. Specifically, he alleged that he was issued a letter
 of reprimand and ultimately suspended in retaliation for
 certain assertions (disclosures) he made about one of his
 supervisors, namely, that she had (1) stolen a piece of pa-
 per from him, (2) lied to Mr. Lentz’s other supervisors by
 denying that she had authorized him to take a certain ac-
 tion he took, and (3) lied by denying that she knew he was
 hiring a new intern.
     The Board rejected Mr. Lentz’s request for relief, con-
 cluding that he had not proved that he had made any “pro-
 tected” disclosures, as no reasonable person would view the
 actions he disclosed to be abuses of discretion or illegal.
 Lentz v. Department of Interior, No. SF-1221-15-0688-W-1,
 2022 WL 2388642 (M.S.P.B. June 30, 2022) (Board Op.).
 Mr. Lentz appeals, arguing that the Board improperly split
 this appeal from other appeals he had pending before the
 Board and, in any event, reached an unreasonable conclu-
 sion. Because there was no improper bifurcation that pre-
 vented a full and fair adjudication of the issues Mr. Lentz
 raised, and because he has not established a basis for dis-
 turbing the Board’s factual findings under the applicable
 standard of review, we affirm.
                              I
                              A
     Mr. Lentz worked as a botanist at BLM’s Redding, Cal-
 ifornia, Field Office for more than a decade. Lentz v. De-
 partment of Interior, No. SF-1221-15-0688-W-1, 2016 WL
 2893576 (M.S.P.B. May 13, 2016) (Initial Decision, by
Case: 22-2009    Document: 16      Page: 3    Filed: 11/04/2022




 LENTZ V. INTERIOR                                          3



 Administrative Judge) (AJ Op.), Supplemental Appendix
 (SAppx.) 2. On May 15, 2014, one of Mr. Lentz’s supervi-
 sors, J.M., issued him a reprimand letter. Id., SAppx. 2. 1
 The letter charged him with “failing to follow proper proce-
 dures,” “acting outside the scope of his authority,” and be-
 ing “dishonest,” based on specifications that he had
 authorized a contractor to graze goats on BLM land with-
 out consulting his supervisors, insisted that he had con-
 sulted with R.C.W., one of his supervisors, about that
 action and received approval for it from her, and accused
 her of lying when she denied his assertions. Id., SAppx. 2–
 3; see id., SAppx. 19–20. On November 13, 2014, a different
 supervisor, S.A., issued Mr. Lentz a notice proposing to
 suspend him for fourteen days for “conduct unbecoming”
 and “acting outside the scope of his authority,” specifying,
 in relevant part, that Mr. Lentz had hired an intern with-
 out supervisory approval and again accused a supervisor of
 lying. Id., SAppx. 3. On February 10, 2015, J.M. partly
 sustained both charges and suspended Mr. Lentz for four-
 teen days, starting February 15. Id., SAppx. 4. But on
 February 11, Mr. Lentz informed BLM that he was resign-
 ing effective February 13, because of “ongoing harassment,
 discrimination and reprisal” that had resulted in “a hostile
 work environment.” Id.
     Mr. Lentz then sought relief from the Office of Special
 Counsel, filing a complaint under 5 U.S.C. § 1214(a)(1)(A)
 on December 1, 2014. Id. He alleged that he had been re-
 taliated against for disclosing that his supervisor had made
 material misrepresentations and omissions. Id., SAppx. 5.
 The Office notified Mr. Lentz in May 2015 “that it had ter-
 minated its inquiry into his allegations.” Id., SAppx. 4. On
 July 12, 2015, he filed the present individual-right-of-ac-
 tion appeal with the Board under 5 U.S.C. §§ 1214(a)(3)(A)



     1   We follow the Board’s use of initials in referring to
 certain people in this case.
Case: 22-2009    Document: 16      Page: 4    Filed: 11/04/2022




 4                                           LENTZ V. INTERIOR



 and 1221(a). Id., SAppx. 1, 5. He continued to press his
 allegations that BLM had retaliated against him for pro-
 tected whistleblowing activity by disciplining and then con-
 structively discharging him. Id.
                              B
      The Board administrative judge to whom the present
 appeal was assigned issued an initial decision on May 13,
 2016. Appx. 13–50; see AJ Op., SAppx. 1–38. The AJ’s de-
 cision addressed, in relevant part, whether Mr. Lentz
 proved that he had made any “protected” disclosures by a
 preponderance of the evidence. AJ Op., SAppx. 16–31. The
 AJ concluded that he had not and, on that basis, denied
 him relief. Id., SAppx. 17–19, 26, 29–31.
      The AJ first rejected Mr. Lentz’s claim based on the
 disclosure that his supervisor R.C.W. confiscated a sheet of
 paper containing a quotation from The Great Gatsby that
 he had taped to the back of his chair in the office. Id,
 SAppx. 16–19. The AJ found that no reasonable person
 would believe that the “quotation amounted to speech on a
 matter of public concern,” such that Mr. Lentz could not
 have reasonably believed that its removal “violated his
 First Amendment right to free speech.” Id., SAppx. 17. As
 to any reasonable belief in a due process violation, the AJ
 rejected the claim, determining that Mr. Lentz did not
 prove that he “reasonably believed that he had a protected
 property interest in the piece of paper containing the quo-
 tation taped to the back of his chair,” id., SAppx. 18, and
 “[t]hus, . . . no reasonable person, aware of the essential
 facts known to, or readily ascertainable by [Mr. Lentz],
 could believe he was disclosing a violation by his supervisor
 of his due process rights, or of any other law, rule or regu-
 lation,” id. Mr. Lentz also failed, the AJ reasoned, to show
 that he had a right to display the quotation or that R.C.W.
 had achieved some personal gain or advantage through the
 removal, so there was no support for a reasonable belief
Case: 22-2009    Document: 16      Page: 5    Filed: 11/04/2022




 LENTZ V. INTERIOR                                          5



 “that his supervisor’s actions constituted an abuse of au-
 thority.” Id.
     The AJ next addressed Mr. Lentz’s second relied-on
 disclosure—his statement that R.C.W. had authorized him
 to sign a goat-grazing permit, but then lied about doing so
 afterwards. Id., SAppx. 19–26. The AJ found that Mr.
 Lentz did not prove that he reasonably believed that
 R.C.W. had orally authorized him to sign the permit. Id.,
 SAppx. 24–26. Mr. Lentz had previously gone through the
 process necessary for getting National Environmental Pol-
 icy Act (NEPA) documentation approved and signed by the
 requisite authorities; as a result, he knew that the ap-
 proval process required multiple signatures, including
 from J.M. and R.C.W., and that he could not approve the
 goat-grazing project without completed and signed docu-
 mentation. Id., SAppx. 24–25. Yet Mr. Lentz signed off on
 the project without ever completing the paperwork or get-
 ting his supervisors’ signatures. Id. It was “inherently im-
 probable that” he “would have requested verbal
 authorization from his supervisor for the . . . project, when
 he . . . knew he had not completed or obtained the neces-
 sary signatures on the required NEPA documentation,”
 and it was “equally improbable that R.C.W. would have
 ever verbally authorized such a project knowing that the
 NEPA documentation had not yet been completed.” Id.,
 SAppx. 25 & n.14. Nor did the AJ find credible Mr. Lentz’s
 “apparent claim that another [environmental assessment]
 prepared for a cattle grazing project at a different site and
 time period could be used for the goat grazing project” to
 eliminate the need for new documentation and approval for
 the new project. Id., SAppx. 26 n.15.
     Mr. Lentz’s claim of oral authorization was also “con-
 tradicted by the written record.” Id., SAppx. 25. His acting
 supervisor informed him by email that the documentation
 needed further revisions; and after R.C.W. emailed Mr.
 Lentz to request a signed assessment for the project, Mr.
 Lentz acknowledged that he was still working on it. Id.,
Case: 22-2009     Document: 16      Page: 6    Filed: 11/04/2022




 6                                            LENTZ V. INTERIOR



 SAppx. 25–26. Mr. Lentz also supplied few “details of his
 alleged conversation.” Id., SAppx. 26. In sum, Mr. Lentz’s
 “claim that he ever sought or received verbal approval” was
 “incredible,” and Mr. Lentz “failed to set forth specific facts
 demonstrating that he had a reasonable belief that his su-
 pervisor lied.” Id.
     The AJ then rejected Mr. Lentz’s assertion that he rea-
 sonably believed that R.C.W. was lying when she said that
 she did not know about his hiring of a new intern for the
 Chicago Botanical Garden. Id., SAppx. 27–31. Mr. Lentz
 sent emails to R.C.W. and other supervisors referring to an
 intern “that he would soon be mentoring,” but none of the
 communications provided specific details, e.g., whether he
 had obtained supervisory approval. Id., SAppx. 29. Mr.
 Lentz’s alleged disclosure was thus too “vague and conclu-
 sory” to be protected, as “he failed to specify what [R.C.W.]
 allegedly knew or what she was claiming that she did not
 know about the hiring,” nor did he “explain how he was
 even aware of what R.C.W. was saying about the hiring of
 the interns or to whom she was making these statements.”
 Id. As a result, the AJ found that Mr. Lentz “failed to prove
 by preponderant evidence that his disclosure was one that
 a reasonable person would believe evidenced a violation by
 his supervisor of any law, rule or regulation” or “consti-
 tuted an arbitrary or capricious exercise of power that ad-
 versely affect[ed]” his rights to her advantage. Id., SAppx.
 30–31.
                               C
      Mr. Lentz then filed a petition for review to the full
 Board, which, on June 30, 2022, denied the petition and
 affirmed the AJ’s initial decision in relevant part. Board
 Op. at *1, 8. As for the first disclosure, the confiscation of
 the Gatsby-quote sheet of paper, the Board described Mr.
 Lentz as arguing to the full Board only “that the adminis-
 trative judge’s decision . . . failed to address the taking of
 his property and his Fifth Amendment right to due
Case: 22-2009     Document: 16     Page: 7    Filed: 11/04/2022




 LENTZ V. INTERIOR                                           7



 process.” Id. at *4. But the Board concluded that “the ad-
 ministrative judge addressed [Mr. Lentz’s] due process ar-
 gument and correctly found that [he had] failed to prove by
 preponderant evidence that he reasonably believed that he
 had a protected property interest in the piece of paper
 taped to the back of his chair.” Id. “Similarly, while [Mr.
 Lentz] does not specifically argue that the [AJ] failed to ad-
 dress his abuse of authority argument concerning this dis-
 closure,” the Board added, the AJ had rejected that
 argument, and the Board found “no basis upon which to
 disturb” that rejection. Id.
     As for the remaining disclosures—that R.C.W. deliber-
 ately and falsely denied that she had authorized Mr. Lentz
 to sign off on a goat-grazing permit and that she knew of
 Mr. Lentz’s hiring of a new intern—the Board “reach[ed]
 the same ultimate finding as did the administrative judge.”
 Id. at *5. The Board found that Mr. Lentz “(1) previously
 had followed the process to obtain the necessary approval
 for the goat grazing program; (2) did not obtain the re-
 quired supervisors’ signatures for the authorization at is-
 sue here; and (3) was not credible in claiming that he
 requested and received prior verbal authorization,” and he
 “was contradicted by the written record” too. Id. Addition-
 ally, “he failed to provide the details of the conversation in
 which he allegedly received verbal authorization,” render-
 ing the “disclosure both vague and conclusory” and thus not
 protected. Id. As a result, Mr. Lentz failed to prove that a
 reasonable person would have believed his disclosures evi-
 denced an abuse of authority or violation of law. Id.
     The Board’s decision became final on June 30, 2022, id.
 at *1; SAppx. 39, and Mr. Lentz filed a petition for review
 on July 11, 2022, ECF No. 1, within the sixty days permit-
 ted by 5 U.S.C. § 7703(b)(1)(A). We have jurisdiction under
 28 U.S.C. § 1295(a)(9).
Case: 22-2009    Document: 16      Page: 8    Filed: 11/04/2022




 8                                           LENTZ V. INTERIOR



                              II
     We must affirm the Board’s decision unless it is “(1) ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”           5 U.S.C.
 § 7703(c). Under the substantial-evidence standard, the
 Board’s findings of fact need only be “supported by such
 relevant evidence as a reasonable mind might accept as ad-
 equate to support a conclusion.” Gallagher v. Department
 of Treasury, 274 F.3d 1331, 1336 (Fed. Cir. 2001) (citation
 omitted). “As an appellate court,” we broadly accept the
 Board’s “credibility determinations” where they are not “in-
 herently improbable or discredited by undisputed fact.”
 Pope v. United States Postal Service, 114 F.3d 1144, 1149
 (Fed. Cir. 1997) (citation omitted); see Kahn v. Department
 of Justice, 618 F.3d 1306, 1313 (Fed. Cir. 2010). 2
     To establish the Board’s jurisdiction over a WEPA
 claim, a plaintiff must “exhaust[] his administrative reme-
 dies before the [Office] and make[] ‘non-frivolous allega-
 tions’ that (1) he engaged in whistleblowing activity by


     2   Because the Board denied Mr. Lentz’s petition for
 review and affirmed the AJ’s initial decision in all parts
 relevant to the present appeal, see Board Op. at *1, we
 treat the AJ’s decision—including the AJ’s undisturbed fac-
 tual findings—as the Board’s decision, see Snyder v. Office
 of Personnel Management, 463 F.3d 1338, 1340 (Fed. Cir.
 2006) (“The administrative judge’s initial decision became
 the final decision of the Board after the Board denied the
 petition for review.”); O’Neill v. Department of Housing &
 Urban Development, 220 F.3d 1354, 1359 (Fed. Cir. 2000)
 (same), and we hereafter refer to the relevant portions of
 the AJ’s decision as the Board’s decision, cf. Mouton-Miller
 v. Merit Systems Protection Board, 985 F.3d 864, 866 n.1
 (Fed. Cir. 2021).
Case: 22-2009     Document: 16      Page: 9    Filed: 11/04/2022




 LENTZ V. INTERIOR                                            9



 making a protected disclosure . . . and (2) the disclosure
 was a contributing factor in the agency’s decision.” Yunus
 v. Department of Veterans Affairs, 242 F.3d 1367, 1371
 (Fed. Cir. 2001) (citations omitted). After establishing ju-
 risdiction, the plaintiff “must prove by a preponderance of
 the evidence that he . . . made a protected disclosure under
 5 U.S.C. § 2302(b)(8) that was a contributing factor to the”
 agency’s action. Whitmore v. Department of Labor, 680
 F.3d 1353, 1364 (Fed. Cir. 2012). Under § 2302(b)(8), a pro-
 tected disclosure is one that the plaintiff “reasonably be-
 lieves evidences . . . any violation of any law, rule, or
 regulation, or . . . an abuse of authority.” A belief’s reason-
 ableness is based on whether “a disinterested observer
 with knowledge of the essential facts known to and readily
 ascertainable by the [plaintiff] [could] reasonably conclude
 that the actions of the government evidence” a violation or
 abuse of authority. Lachance v. White, 174 F.3d 1378, 1381
 (Fed. Cir. 1999).
     We cannot “reweigh evidence on appeal.” Jones v. De-
 partment of Health & Human Services, 834 F.3d 1361, 1369
 (Fed. Cir. 2016) (citation omitted). The substantial-evi-
 dence standard requires only that the evidence make a
 Board finding reasonable, even if a contrary finding would
 also be reasonable. See American Textile Manufacturers
 Institute, Inc. v. Donovan, 452 U.S. 490, 523 (1981); Con-
 solo v. Federal Maritime Commission, 383 U.S. 607, 620
 (1966); Carroll v. Department of Health & Human Services,
 703 F.2d 1388, 1390 (Fed. Cir. 1983).
                               A
     We first address Mr. Lentz’s “bifurcation” argument—
 that the Board improperly decided this appeal separately
 from other appeals he had before the Board—in particular,
 a set of appeals that were back before the Board (in consol-
 idated form) after we remanded them in Lentz v. Merit Sys-
 tems Protection Board, 876 F.3d 1380 (Fed. Cir. 2017),
 along with two other appeals with which those remanded
Case: 22-2009    Document: 16      Page: 10     Filed: 11/04/2022




 10                                           LENTZ V. INTERIOR



 appeals were consolidated in 2022, see Appx. 2. But the
 government asserts that Mr. Lentz never presented any ar-
 guments regarding consolidation or bifurcation to the
 Board, see Resp. Br. 24–25, and Mr. Lentz identifies noth-
 ing to the contrary. He has thus forfeited this argument.
 See Bosley v. Merit Systems Protection Board, 162 F.3d 665,
 668 (Fed. Cir. 1998) (“A party in an MSPB proceeding must
 raise an issue before the administrative judge if the issue
 is to be preserved for review in this court.”); see also Sistek
 v. Department of Veterans Affairs, 955 F.3d 948, 953 n.1
 (Fed. Cir. 2020) (same).
     In any event, Mr. Lentz’s argument lacks merit. He
 relies on this court’s decision in 2017 reversing the Board’s
 splitting of what he had brought as a single appeal into two
 related and overlapping cases, where that splitting preju-
 diced a full adjudication of the relevant claim. Lentz, 876
 F.3d at 1382, 1386. Here, in contrast, Mr. Lentz brought
 separate appeals in the first place. And not only did he not
 ask the Board for consolidation of the present appeal with
 those remanded in 2017 (and the two additional appeals
 with which they were later consolidated), but he has not
 shown the kind of prejudice or comparable harm that
 would justify overriding the Board’s exercise of its “broad
 discretion to control its own docket” and “substitut[ing] our
 judgment for that of the [B]oard in this regard.” Olivares
 v. Merit Systems Protection Board, 17 F.3d 386, 388 (Fed.
 Cir. 1994).
     Mr. Lentz’s assertion that a lack of consolidation would
 prevent consideration of the totality of the evidence, see
 Petr. Opening Br. 3–5, is also unavailing. The appeals we
 remanded in 2017 address Mr. Lentz’s claims regarding his
 resignation, see Lentz, 876 F.3d at 1386 (reversing the
 Board’s bifurcation because both cases dealt with “involun-
 tary resignation based on alleged coercive agency actions”);
 accord Appx. 2, 9–11 (consolidating the four appeals be-
 cause all “involve the underlying allegations identified by
 the court that are relevant to the issue of the voluntariness
Case: 22-2009    Document: 16      Page: 11    Filed: 11/04/2022




 LENTZ V. INTERIOR                                          11



 of [Mr. Lentz’s] resignation”), whereas this appeal focuses
 on alleged whistleblower retaliation that occurred prior to
 his resignation. Some overlap in documentary evidence
 does not require Board consolidation of proceedings con-
 cerned with different asserted wrongs. Mr. Lentz identifies
 no reason that, even without consolidation, he could not in-
 troduce here all relevant evidence, including evidence that
 might also appear in his other Board appeals.
                               B
      Mr. Lentz challenges the Board’s findings that he
 failed to show that his disclosures were protected. These
 arguments fall short, as substantial evidence supports
 each challenged finding.
                               1
     First, regarding Mr. Lentz’s disclosure that R.C.W. had
 “removed a copy of a literary quotation from [his] work-
 space,” Mr. Lentz here challenges “[t]he Board’s finding
 that [he] did not reasonably believe that [he] had a pro-
 tected property interest in the piece of paper . . . and . . .
 did not make a disclosure that a reasonable person would
 believe evidenced a violation by his supervisor of any law,
 rule or regulation.” Petr. Opening Br. 5. Just as the
 Board’s opinion reflects the absence of an argument from
 Mr. Lentz based on the First Amendment once the AJ had
 rejected that argument, see Board Op. at *3–4, in this court
 Mr. Lentz bases his argument about this disclosure only on
 the alleged reasonable belief in a due process deprivation—
 specifically on the alleged reasonable belief in the thresh-
 old element of a property interest in the piece of paper that
 R.C.W. removed from his desk chair.
     But the Board reasonably determined that he had
 simply failed to demonstrate that it was reasonable to be-
 lieve in such a property interest in the circumstances here.
 This determination was a finding of a critical gap in proof.
 The Board’s elaboration was abbreviated because, as far as
Case: 22-2009    Document: 16      Page: 12     Filed: 11/04/2022




 12                                           LENTZ V. INTERIOR



 we have been shown, Mr. Lentz supplied so few facts about
 the paper and its origin. The record before us does not es-
 tablish that this piece of paper was anything but a govern-
 ment-supplied sheet of paper on which a famous quotation,
 fetched or typed using a government-owned computer, was
 printed on a government-owned printer (and could readily
 be again). The record also does not establish that the re-
 moval was more than temporary: Indeed, Mr. Lentz sug-
 gests that it may have been only for a few weeks, saying
 that an Employee Relations Specialist at BLM “ordered the
 literary quote returned to [him].” Petr. Opening Br. 6; see
 Board Op. at *4.
      Mr. Lentz’s effort to fill the gap identified by the Board
 is not persuasive. He points to two BLM managers—the
 just-mentioned Specialist and one other—who thought
 that R.C.W. should “return the quote” and “[l]et him repost
 it,” or that R.C.W. “was wrong to” have taken it. Petr.
 Opening Br. 6 (citations and emphases omitted). Those
 views, which could easily reflect views of sound workplace
 policy, and subjective views at that, do not entail a legal
 conclusion about an objectively reasonable belief in a con-
 stitutional “property interest.” Cf. Lachance, 174 F.3d at
 1381 (“A purely subjective perspective of an employee is not
 sufficient even if shared by other employees.”). When Mr.
 Lentz notes that “every state most likely has laws prohib-
 iting the willful destruction or taking of someone else’s
 property,” and that “most kindergartners understand that
 taking something that belongs to someone else is wrong,”
 Petr. Opening Br. 5, he is assuming, not establishing, a
 property interest.
     We cannot say that the Board reversibly erred in find-
 ing Mr. Lentz not to have met his burden of showing a rea-
 sonable belief in a constitutionally protected property
 interest, let alone in a deprivation without due process. We
 therefore affirm the Board’s decision as to Mr. Lentz’s first
 disclosure.
Case: 22-2009     Document: 16      Page: 13     Filed: 11/04/2022




 LENTZ V. INTERIOR                                             13



                                2
     Mr. Lentz next challenges the Board’s “determination
 that [he] did not reasonabl[y] believe the portion of [his] . . .
 disclosure regarding [his] notifying [J.M.]” that R.C.W.
 made “false statements regarding her knowledge of the
 goat grazing matter.” Id. at 7. To accept this challenge, we
 would have to reweigh the evidence on appeal, which we
 cannot do. See Jones, 834 F.3d at 1369.
      Mr. Lentz cites various documents drawn up by his su-
 pervisors to establish that he subjectively believed that he
 had met with R.C.W. See Petr. Opening Br. 9. He further
 cites the goat-grazing contract, as well as his supervisors’
 records of their conversations with him, to show that he
 subjectively believed that the project would be encom-
 passed by “the existing NEPA document.” Id. at 10–11.
 But this evidence does not show that the Board’s determi-
 nations are unreasonable on the evidence. Even if Mr.
 Lentz believed that he had met with R.C.W., his evidence
 does not establish the reasonableness of his belief that
 R.C.W. had orally given him authorization at that meeting;
 likewise, even if these documents show that Mr. Lentz sub-
 jectively believed that he was authorized to sign off on the
 contract, they do not establish the objective reasonableness
 of that belief. The Board gave ample reasons for finding
 that any belief in oral authorization in the circumstances
 of this project was simply unreasonable. See AJ Op.,
 SAppx. 19–26; Board Op. at *5.
     Mr. Lentz further faults the Board for relying on “in-
 teractions of others where [he] was not a party to the con-
 versation” and “communications that took place after” his
 alleged meeting with R.C.W., stating that such evidence is
 “not relevant for determining [his] reasonable belief.” Petr.
 Opening Br. 12–13. But such evidence is clearly relevant
 to whether his beliefs about oral authorization were rea-
 sonable—and, therefore, indirectly relevant to whether to
 credit his assertions that he actually held such beliefs. The
Case: 22-2009    Document: 16      Page: 14     Filed: 11/04/2022




 14                                           LENTZ V. INTERIOR



 Board reasonably found that it was not credible that Mr.
 Lentz, who had gone through the NEPA authorization pro-
 cess before, believed that oral authorization—without com-
 pletion of documents and signature by supervisors—would
 have sufficed; nor was it credible that R.C.W. provided him
 oral authorization when she too knew the necessity of com-
 pleting and signing all the paperwork. See Board Op. at
 *5; AJ Op., SAppx. 24–26 & nn.14–15; cf. Petr. Opening Br.
 14 (acknowledging that he possessed “expertise in these
 matters,” that his position description required
 “[k]nowledge and understanding of . . . NEPA,” and that he
 “was a ‘core member of the Interdisciplinary Review Team
 . . . for NEPA compliance of all projects’” (citations and em-
 phases omitted)).
      The Board also reasonably found that the written rec-
 ord, even if it post-dates the alleged meeting, further un-
 dermines Mr. Lentz’s assertions. See, e.g., AJ Op., SAppx.
 21 (noting that when R.C.W. emailed Mr. Lentz more than
 a week after their purported meeting, “stating that she did
 not see a signed [assessment] for the goat grazing in the
 files and ask[ing] if he had it[,] [i]n his email response that
 same day, [Mr. Lentz] did not state that he had a signed
 [assessment] for this project[,] nor did he state that R.C.W.
 had authorized it either verbally or in writing” (citations
 omitted)); id., SAppx. 25 (noting that R.C.W. never ratified
 or otherwise confirmed her alleged prior authorization by
 later “sign[ing] off on . . . [the] NEPA documentation for the
 goat grazing project”); id., SAppx. 22 (noting that, after the
 purported meeting, R.C.W. (1) asked if the project “was cov-
 ered by an existing authorization” (indicating that Mr.
 Lentz had not previously informed her that he thought it
 was); (2) requested that he “stop by to discuss the matter”
 (indicating that they had not previously done so); and (3)
 informed him that the paperwork was “inadequate” and
 “insufficient” after they met and reviewed it (indicating
 that she had not previously reviewed it or authorized him
Case: 22-2009     Document: 16      Page: 15     Filed: 11/04/2022




 LENTZ V. INTERIOR                                             15



 to proceed with the project with the paperwork in that
 state)).
     As a result, the Board had a sufficient basis for its de-
 termination that no reasonable person would have viewed
 Mr. Lentz’s disclosure as identifying a violation of any law
 or an abuse of discretion. See Carroll, 703 F.2d at 1390.
 We therefore affirm the Board’s decision as to this disclo-
 sure.
                                3
     Finally, we reject Mr. Lentz’s challenge to the Board’s
 finding that his intern-related disclosure was too vague
 and conclusory to be protected. Mr. Lentz maintains that
 because he emailed R.C.W. to inform her that he “will soon
 be mentoring another contract employee,” and she was in-
 volved with and aware of his efforts to fill the position, he
 reasonably believed that she was lying when she said that
 she did not know about the intern, so the Board erred in
 finding otherwise. Petr. Opening Br. 16–17 (emphasis
 omitted). Mr. Lentz further maintains that the Board er-
 roneously focused on “how much specific detail [R.C.W.]
 had” and thereby “moved the goalposts,” as the issue is
 “whether [R.C.W.] had any information.” Id. at 16 (empha-
 sis added). These arguments do not justify disturbing the
 Board’s findings.
     In the reprimand letter, J.M. noted that R.C.W. “first
 learned of the specific hiring details of the new [intern]”
 only days before the intern was to start, even though em-
 ployees must “get approval from their supervisor and from
 the Field Manager before bringing on new interns.” AJ
 Op., SAppx. 27–29 (emphasis added) (citations omitted).
 Mr. Lentz afterwards asserted that “Ms. [R.C.W.] knew
 about the hiring of the [intern],” “that she lied to [J.M.]
 about not knowing about it” (or that “she was intentionally
 forgetting . . . about [his] decision to hire the [intern]”), and
 that R.C.W. “intentionally deceiv[ed] [J.M.].” Id., SAppx.
Case: 22-2009     Document: 16      Page: 16     Filed: 11/04/2022




 16                                            LENTZ V. INTERIOR



 27 (first alteration in original). There is a material sub-
 stantive gap between what R.C.W. said she did not know
 and what Mr. Lentz, in his accusation of lying, asserts that
 she knew.
      Because of that gap, the Board reasonably determined
 that a reasonable person, knowing everything that Mr.
 Lentz knew or that was readily ascertainable by him,
 would not believe that R.C.W. had lied. Mr. Lentz asserts
 only that she “knew” that he would “soon be mentoring an-
 other contract employee,” and that “[he] had been trying to
 fill the . . . position for a few months.” Petr. Opening Br.
 17 (emphasis omitted). But the Board reasonably deter-
 mined that this evidence does not establish that she knew
 any specifics about the hiring of that intern. See AJ Op.,
 SAppx. 29–30 (“[Mr. Lentz] had emailed R.C.W. . . . but
 had provided no details, including when the intern would
 start, who he had consulted about the hiring, whether su-
 pervisory approval had been obtained or whether funding
 was available. . . . [Mr. Lentz] gave the name of the intern
 [to another supervisor],” who forwarded the email to
 R.C.W. later that day, “but provided no other infor-
 mation. . . . [Mr. Lentz] provided no information to R.C.W.
 directly about the hiring other than that he anticipated he
 would soon be mentoring a new intern.” (citations omit-
 ted)). Therefore, a reasonable observer would not believe
 that her statement that she did not know “specific hiring
 details” was untruthful. Id., SAppx. 27.
     The Board also determined that Mr. Lentz provided no
 evidence establishing his knowledge of precisely what
 statements R.C.W. made and to whom, an apparent predi-
 cate to an accusation of lying. See id., SAppx. 29 (“I find no
 evidence that [Mr. Lentz] ever provided any supporting
 documentation to J.M. concerning his allegation, although
 she requested that he do so . . . .”); id. (“[H]e failed to spec-
 ify what she allegedly knew or what she was claiming that
 she did not know about the hiring. He also fails to explain
Case: 22-2009    Document: 16        Page: 17   Filed: 11/04/2022




 LENTZ V. INTERIOR                                           17



 how he was even aware of what R.C.W. was saying about
 the hiring of the interns or to whom she was making these
 statements.”). Substantial evidence supports the Board’s
 finding that his disclosure was too “vague and conclusory”
 to be protected, id.; Board Op. at *8, in addition to its find-
 ing that he failed to show “that his disclosure was one that
 a reasonable person would believe evidenced a violation,”
 AJ Op., SAppx. 30. As a result, we affirm the Board’s de-
 cision as to the intern-related disclosure.
                               III
    For the foregoing reasons, we affirm the decision of the
 Board.
     The parties shall bear their own costs.
                         AFFIRMED